Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered. 
3.    Applicants’ amendment and response of 2/11/2022 have been acknowledged. Claim 26 has been amended. Claim 27 has been canceled.
 Status of Claims
4.	Claims 26, 28-30 are pending. Claim 26 has been amended.  Claim 27 has been canceled. Claims 1-25 have been canceled by previous amendment. Claims 26, 28-30 are under consideration.
Allowable Subject Matter
5.     Claims 26, 28-30 are allowed. The claims renumbered 1-4 respectively. 
The following is an examiner’s statement of reasons for allowance: 
      The claims are free of prior art.    The claims are drawn to: A method of treating a candidiasis infection associated with a Candida fungus in a human or animal in need thereof, said method comprising: 
     a) identifying a human or animal in need thereof with a candidiasis infection associated with a Candida fungus, and
      b) administering an effective amount of a small molecule to the human or animal in need thereof with the candidiasis infection associated with a Candida fungus; wherein the small molecule activates Kog1 aggregate formation in the Candida fungus, wherein the Kog1 aggregate formation inhibits growth of the Candida fungus.
     The closest prior art   Shirazi et al. (PLOS ONE 9: e108635, pages 1-9, 2014, of record) Cheng et al. (Science 345: pages 1-18, 2014, of record) and Bastidas et al. (The Enzymes 27: 199-227, Chapter 11, 2010) fail to anticipate or make the claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        July 16, 2022

/JANA A HINES/Primary Examiner, Art Unit 1645